DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, 11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leister et al. US 20210011300 (hereinafter Leister).
Regarding claim 1, Leister teaches 
an optical assembly (figures 1-8) comprising,
a beam steering device switchable between different states including a first state and a second state (shown in figure 7 relates to generating different observer regions as indicated by the different arrow directions representing the two states; paragraph [0135] teaches paragraph 
 the beam steering device including a first polarization-selective optical element (Bragg polarization grating BP) and a first tunable optical retarder (paragraph [0135] teaches polarization switch PS which selects “between deflection of the incident light and nondeflection”) optically coupled with the first polarization-selective optical element (BP; paragraph [0135] teaches light coming from the SLM (not represented) is then incident on the combination of the Bragg polarization grating BP and the polarization switch PS, which therefore together form a controllable Bragg polarization grating); and 
a holographic optical element (“stack of volume gratings” 7 from paragraph [0135]) positioned relative to the beam steering device (as shown in figure 7) for receiving light from the beam steering device (as shown in figure 7) and projecting a first light pattern while the beam steering device is in the first state and a second light pattern distinct from the first light pattern while the beam steering device is in the second state (as shown in figure 7 and paragraph [0135] states the first state and second state are represented by the arrows).
Regarding claim 2, Leister teaches  the optical assembly (figures 1-8) of claim 1,
wherein the first polarization-selective optical element (BP) is positioned between the first tunable optical retarder (PS) and the holographic optical element (7; as shown in figure 7 and paragraph [0135]).
Regarding claim 3, Leister teaches the optical assembly (figures 1-8) of claim 1, wherein,
while the beam steering device is in the first state, the first tunable optical retarder (PS) transmits light impinging on the first tunable optical retarder (PS) without changing its polarization; and 
while the beam steering device is in the second state (state shown in figure 5 in the nondeflected light ray), the first tunable optical retarder (PS) transmits the light impinging on the first tunable optical retarder (PS) while converting its polarization (paragraph [0135] teaches the polarization switch PS, it is possible to select between deflection of the incident light and nondeflection of light by adjusting the polarization in polarization switch PS. – note when there is a nondeflection of light the PS is not changing its polarization, it is in the same state; claim 15).
Regarding claim 4, Leister teaches the optical assembly (figures 1-8) of claim 1, wherein, 
the first light pattern (S1) from the holographic optical element (“stack of volume grating” 7; as shown in figure 7 and paragraph [0135]) is configured to illuminate a first region of an eyebox (12); and 
the second light pattern (S2) from the holographic optical element (7) is configured to illuminate  distinct (S2) from the first region (S1) of the eyebox (12; paragraph [0143]).
Regarding claim 5, Leister teaches the optical assembly (figures 1-8) of claim 1, wherein the first polarization-selective optical element (Bragg polarization grating BP) is configured to,
receive light having a first polarization and transmit the light having the first polarization toward the holographic optical element (“stack of volume grating” 7) in a first direction (state shown in figure 7 in the nondeflected light ray); and 
receive light having a second polarization and redirect the light having the second polarization toward the holographic optical element (“stack of volume grating” 7) in a second direction distinct from the first direction (paragraph [0135] teaches the polarized light is incident on the Bragg polarization grating BP and is deflected into a first diffraction order with an opposite polarization, as seen from the arrows represented).
Regarding claim 7, Leister teaches the optical assembly (figures 1-8) of claim 1, wherein,
the beam steering device (as shown in figure 3) also includes,
a second polarization-selective optical element (BP 2); and 
a second tunable optical retarder (PS 2) optically coupled with the second
polarization selective optical element (BP 2), so that the second tunable optical retarder (PS 2) is positioned between the first polarization-selective optical element (BP 1) and the second polarization-selective optical element (BP 2; as shown in figure 3 and paragraph [0122]).
Regarding claim 10, Leister teaches 
the optical assembly (figures 1-8) of claim 1, wherein the first polarization-selective optical element (BP 1) is configured to,
receive light having a first polarization and redirect the light having the first polarization toward the holographic optical element (“stack of volume gratings” 7 as shown in figure 7) in a third direction (CL pol in the right direction as shown in figure 3); and 
receive light having a second polarization and redirect the light having the second polarization toward the holographic optical element (7) in a fourth direction (CR pol as shown in figure 3) different from the third direction (CL pol in the right direction as shown in figure 3).
Regarding claim 11,  Leister teaches the optical assembly (figures 1-8) of claim 10,
further including,
an additional tunable optical retarder (PS 2) positioned between the holographic optical element (as shown in figure 7 as “stack of volume gratings” 7) and the beam steering device (figure 7).
Regarding claim 15, Leister teaches
a display device (figures 1-8, and 16), comprising,
the optical assembly (figures 1-8) of claim 1; 
a light source (illumination device 8); and 
a spatial light modulator (as shown in figure 16, SLM) positioned so that the spatial light modulator (SLM) receives light output by the light source (40) and projects the light toward the optical assembly (as shown in figure 16 and paragraph [0170] and [0171]).
Regarding claim 16, Leister teaches
the display device (figures 1-8 and 16) of claim 15, wherein the light source (40) and the spatial light modulator (SLM) are positioned away from an optical axis of the optical assembly (BP1,BP2, PS1,PS2 as shown in figure 16; paragraphs [0170] and [0171]).
Regarding claim 17, Leister teaches 
a method (figures 1-8), comprising,
at an optical assembly including a holographic optical element and a beam steering device switchable between different states including a first state and a second state (shown in figure 7 relates to generating different observer regions as indicated by the different arrow directions representing the two states; paragraph [0135] teaches paragraph [0135] teaches if the observer changes his position in relation to the SLM or an image of the SLM, however, the light may be directed in a different direction by switching on the polarization switch PS. This means that if light having a predefined polarization is now incident on the polarization switch PS, the polarization switch PS changes the incident polarization into a polarization for which the Bragg polarization grating BP is sensitive. This polarized light is then incident on the Bragg polarization grating BP and is correspondingly deflected thereby into a first diffraction order with an opposite polarization, as may be seen from the arrows represented.), 
the beam steering device including a first polarization-selective optical element (Bragg polarization grating BP) and a first tunable optical retarder (paragraph [0135] teaches polarization switch PS which selects “between deflection of the incident light and nondeflection”) optically coupled with the first polarization-selective optical element (BP; paragraph [0135] teaches light coming from the SLM (not represented) is then incident on the combination of the Bragg polarization grating BP and the polarization switch PS, which therefore together form a controllable Bragg polarization grating): 
receiving, by the holographic optical element (“stack of volume gratings” 7 from
paragraph [0135]), light from the beam steering device (as shown in figure 7); and 
projecting, by the holographic optical element, a first light pattern while the beam
steering device is in the first state and a second light pattern distinct from the first light pattern while the beam steering device is in the second state (as shown in figure 7 and paragraph [0135] states the first state and second state are represented by the arrows).
Regarding claim 18, Leister teaches 
the method (figures 1-8) of claim 17, further including,
while the beam steering device is in the first state, transmitting, by the first tunable optical retarder (PS), light impinging on the first tunable optical retarder (PS) without changing its polarization; and 
while the beam steering device is in the second state (state shown in figure 5 in the nondeflected light ray), transmitting, by the first tunable optical retarder (PS), the light impinging on the first tunable optical retarder (PS) while converting its polarization (paragraph [0135] teaches the polarization switch PS, it is possible to select between deflection of the incident light and nondeflection of light by adjusting the polarization in polarization switch PS. – note when there is a nondeflection of light the PS is not changing its polarization, it is in the same state; claim 15).
Regarding claim 19, Leister teaches 
the method (figures 1-8, and 17) of claim 17, further including,
illuminating a first region of an eyebox (50) with the first light pattern from the holographic optical element (VG1 and VG2); and 
illuminating a second region distinct from the first region (different locations of 50) with the second light pattern from the holographic optical element (VG1 and VG2; paragraph [0178] to [0183]).
Regarding claim 20, Leister teaches 
the method (figures 1-8, and 17) of claim 17, further including: 
receiving, by the first polarization-selective optical element (Bragg polarization grating BP), light having a first polarization and transmitting the light having the first polarization toward the holographic optical element (“stack of volume grating” 7) in a first direction (state shown in figure 7 in the nondeflected light ray); and 
receiving, by the first polarization-selective optical element (BP), light having a second polarization and redirecting the light having the second polarization toward the holographic optical element (“stack of volume grating” 7) in a second direction distinct from the first direction (paragraph [0135] teaches the polarized light is incident on the Bragg polarization grating BP and is deflected into a first diffraction order with an opposite polarization, as seen from the arrows represented).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. US 20210011300 (hereinafter Leister) as applied to claim 5 above, and further in view of Leister US 20200166754 (hereinafter Leister’754).
Regarding claim 6, Leister teaches the invention as set forth above but is silent regarding the first polarization-selective optical element is positioned to receive at least one of the first light pattern and the second light pattern from the holographic optical element.
Leister’754 teaches the optical assembly (figures 6-7), wherein,
the beam steering device (light guiding device 70) is positioned so that at least one of the light having the first polarization and the light having the second polarization (paragraph [0252] teaches the S-polarized light and P-polarized light) is received by the first polarization-selective optical element (paragraph [0232] and polarization-selective grating element 74-1) at one or more incident angles within a predefined incident angle range and the first light pattern and the second light pattern (as shown in figures 6-8); and 
the first polarization-selective optical element (74-1) is positioned to receive at least one of the first light pattern and the second light pattern from the holographic optical element (light coupling device 72; paragraph [0240] teaches light coupling device 72 for the generation and representation of the at least one holographic segment and paragraph [0241] teaches light coupling device 72 can comprise at least one grating element ,which is formed as a volume grating) at one or more incident angles outside the predefined incident angle range and transmit the at least one of the first light pattern and the second light pattern (as shown in figures 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leister, to use the first polarization-selective optical element is positioned to receive at least one of the first light pattern and the second light pattern from the holographic optical element as taught by Leister’754, for the purpose of generating a stereoscopic segment and forming a large field of view (paragraph [0250]).
Regarding claim 8, Leister teaches the invention as set forth above but is silent regarding the holographic optical element is configured to project a third light pattern.
Leister’754 teaches the optical assembly (figures 6-8), wherein,
the holographic optical element (light coupling device 72; paragraph [0240] teaches light coupling device 72 for the generation and representation of the at least one holographic segment and paragraph [0241] teaches light coupling device 72 can comprise at least one grating element ,which is formed as a volume grating) is configured to project a third light pattern (pattern in figures with “off”) distinct from the first light pattern and the second light pattern (pattern in figures “S and P”) while the beam steering device (70) is in a third state different (pattern in figures with “off”) from the first state and the second state (pattern in figures “S and P”; paragraph [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leister, to use the holographic optical element is configured to project a third light pattern as taught by Leister’754, for the purpose of generating a stereoscopic segment and forming a large field of view (paragraph [0250]).
Regarding claim 9, Leister teaches 
the optical assembly (figures 1-8), wherein,
the first tunable optical retarder (PS 1) and the second tunable optical retarder (PS 2) are configured to transmit light without converting its polarization while the beam steering device (as shown in figure 3) is in the first state; 
the first tunable optical retarder (PS 1) and the second tunable optical retarder (PS 2) are configured to convert light having a first polarization to light having a second polarization distinct from the first polarization while the beam steering device (as shown in figure 3) is in the second state (polarization represented in figure 3 labels with arrows and paragraph [0122]) and
the first tunable optical retarder (PS 1) is configured to convert light having the first polarization to light having the second polarization (polarization represented in figure 3 labels with arrows and paragraph [0122]) and second tunable optical retarder (PS 2) is configured to transmit light without converting its polarization (paragraph [0135] teaches the polarization switch PS, it is possible to select between deflection of the incident light and nondeflection of light by adjusting the polarization in polarization switch PS. – note when there is a nondeflection of light the PS is not changing its polarization, it is in the same state; claim 15).
Leister is silent regarding the beam steering device is in the third state.
Leister’754 teaches the optical assembly (figures 6-8), wherein, the beam steering device (light guiding device 70) is in the third state (pattern in figures with “off”; paragraphs [0225] to [0227]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leister, to use the beam steering device is in the third state as taught by Leister’754, for the purpose of generating a stereoscopic segment and forming a large field of view (paragraph [0250]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. US 20210011300 (hereinafter Leister) as applied to claim 11 above, and further in view of Popovich US 6,661,495.
Regarding claim 12, Leister teaches the invention as set forth above but is silent regarding a quarter-wave plate positioned between the additional tunable optical retarder and the holographic optical element.	Popovich teaches the optical assembly (figure 20), further including,
a quarter-wave plate (QWP 362) positioned between the additional tunable optical retarder (QWP 366) and the holographic optical element (switchable holographic optical system 360; column 19, lines 23-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leister, to use a quarter-wave plate positioned between the additional tunable optical retarder and the holographic optical element as taught by Popovish, for the purpose of providing dynamic switchable holographic elements each can operate in active and inactive states (column 2, lines 58-67).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. US 20210011300 (hereinafter Leister) as applied to claim 10 above, and further in view of Escuti et al. US 20120188467 (hereinafter Escuti).
Regarding claim 13, Leister teaches the invention as set forth above. Lester teaches 
the optical assembly (figures 1-8), wherein the holographic optical element (“stack of volume grating” 7).
Leister is silent regarding a third polarization-selective optical element; and a third
tunable optical retarder optically coupled with the third polarization selective optical element so that the third tunable optical retarder is positioned between the first polarization-selective optical element and the third polarization-selective optical element; and the holographic optical element is configured to project a fourth light pattern while the beam steering device is in a fourth state and a fifth light pattern while the beam steering device is in a fifth state, the first state, the second state, the fourth state, and the fifth state being distinct from each other.	Escuti teaches the optical assembly (figure 10B), wherein,
the beam steering device (beam steering device) also includes,
a third polarization-selective optical element (PG 1003); and 
a third tunable optical retarder (WP 1015) optically coupled with the third
polarization selective optical element (1003) so that the third tunable optical retarder (1015) is positioned between the first polarization-selective optical element (PG 1001) and the third polarization-selective optical element (1003); and 
configured to project a fourth light pattern (projection after 1003) while the beam steering device is in a fourth state and a fifth light pattern (projection after 1003)while the beam steering device is in a fifth state, the first state, the second state, the fourth state, and the fifth state being distinct from each other (projection after 1003).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the device of Leister, to use a third polarization-selective optical element; and a third tunable optical retarder optically coupled with the third polarization selective optical element so that the third tunable optical retarder is positioned between the first polarization-selective optical element and the third polarization-selective optical element; and the holographic optical element is configured to project a fourth light pattern while the beam steering device is in a fourth state and a fifth light pattern while the beam steering device is in a fifth state, the first state, the second state, the fourth state, and the fifth state being distinct from each other as taught by Escuti, for the purpose of operating with a transmittance of 95% or more (paragraph [0119]).
Regarding claim 14, Leister teaches the invention as set forth above. Lester teaches 
the optical assembly (figures 1-8), wherein polarization-selective optical element (PS) the first side is facing the holographic optical element (“stack of volume grating” 7),
Leister is silent regarding a compensator including a fourth polarization-selective optical element, the compensator having a first side and an opposing second side, and the compensator is configured to, receive, through the second side, ambient light propagating toward the first side in a particular direction distinct from the third direction and the fourth direction; and redirect the ambient light such that the ambient light, after passing through the holographic optical element and the beam steering device, propagates in the particular direction.
	Escuti teaches the optical assembly (figures 10 and 17, further including,
a compensator including a fourth polarization-selective optical element (1701b), the compensator having a first side and an opposing second side, and the compensator is configured to: 
receive, through the second side, ambient light propagating toward the first side in
a particular direction distinct from the third direction and the fourth direction (figure 10 and 17 similar to 1003 outputting rays); and redirect the ambient light such that the ambient light, after passing through the holographic optical element (paragraph [0121] teaches the PGs used for each steering stage may be formed as liquid crystal cells create by polarization holography) and the beam steering device (figures 10 and 17), propagates in the particular direction (similar to 1003 outputting rays).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the device of Leister, to use a compensator including a fourth polarization-selective optical element, the compensator having a first side and an opposing second side, and the compensator is configured to, receive, through the second side, ambient light propagating toward the first side in a particular direction distinct from the third direction and the fourth direction; and redirect the ambient light such that the ambient light, after passing through the holographic optical element and the beam steering device, propagates in the particular direction as taught by Escuti, for the purpose of operating with a transmittance of 95% or more (paragraph [0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872